Citation Nr: 1021270	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.  

2.  Entitlement to a compensable rating for residuals of 
squamous cell carcinoma of the tongue, including dysphagia.

3.  Entitlement to a compensable rating for loss of teeth 
numbers 1, 2, 14, 15, 17, 18, 31, and 32.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970, and from June 1971 to April 1991. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hypertension, as well as entitlement to 
compensable ratings for residuals of squamous cell carcinoma 
and loss of teeth numbers 1, 2, 14, 15, 17, 18, 31, and 32.  
Timely appeals were noted from that decision.

The issue of entitlement to a compensable rating for 
residuals of squamous cell carcinoma of the tongue, to 
include dysphagia, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not present during service or within a 
year after, and is not otherwise related to service.
 
2.  The Veteran does not have the loss of all anterior or 
posterior teeth or all upper and lower teeth on one side, and 
his ability to masticate is not affected by his loss of 
teeth.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for a compensable rating for the loss of 
teeth numbers 1, 2, 14, 15, 17, 18, 31, and 32, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated January 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In April 2006, the Veteran 
was notified of the way initial disability ratings and 
effective dates are established. 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) purported to 
clarify VA's notice obligations in increased rating claims.  
The Court held that a notice letter must inform the Veteran 
that, to substantiate a claim, he or she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court also held that where the claimant is 
rated under a diagnostic code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  Reviewing the January 2005 correspondence 
in light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a) compliant 
notice as to his increased rating claim.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim for a compensable rating for loss 
of teeth.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for hypertension 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there are current diagnoses of hypertension, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of hypertension in 
service and the first suggestion of pertinent disability many 
years after active duty, relating hypertension to service 
would certainly be speculative.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R.       § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).   

Thus, the duties to notify and assist have been met.

Service Connection for Hypertension

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

a.  Presumptive Service Connection 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the record reflects that the Veteran served in the 
Republic of Vietnam from July 1969 to September 1970.  
Therefore, he is presumed to have been exposed to herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999). Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Hypertension is not among the diseases found to have a 
scientific relationship such that it can be presumed that 
exposure to herbicides used in Vietnam during the Vietnam era 
is a cause of the diseases.  See 72 Fed. Reg. 32395-32407 
(2007).  Thus, it may not be presumed that the Veteran's 
hypertension is linked to herbicide exposure.  

Service connection will also be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   
However, there is no evidence indicating that the Veteran's 
hypertension manifested to a compensable degree within the 
relevant time period.  The medical evidence of record shows 
that the Veteran's blood pressure readings were normal until 
approximately July 1996, 5 years after his discharge.  Thus, 
the presumption is not for application.

b.  Direct Service Connection

The Veteran's service treatment records have been reviewed.  
A June 1988 clinical note states that the Veteran had a 
"history of high blood pressure" and that he was present 
for a routine check; however, his blood pressure at that 
visit was 110/74, and all blood pressure readings before and 
after that note are entirely normal.  On the Veteran's 
November 1990 separation examination, his blood pressure was 
110/76.  There was no mention of hypertension or high blood 
pressure on the examination report, and the Veteran denied a 
history of high blood pressure on his Report of Medical 
History.  

In February 1991, two months before his retirement, the 
Veteran suffered an episode of dizziness and near syncope 
while undergoing dental work.  A subsequent blood pressure 
reading was 150/90.  The final diagnosis was vasovagal 
episode; there was no indication of chronic hypertension.  

Post-service treatment records show that the Veteran's blood 
pressure in June 1991 was 120/82.  In September 1991, his 
blood pressure was 128/52.  In January 1992, the Veteran's 
blood pressure reading was 122/82, and in October 1995, 
almost 4 years later, his blood pressure was still normal at 
129/77.  The first evidence of even mildly elevated blood 
pressure is dated April 1996, when the Veteran's blood 
pressure reading was 141/83.  During a July 1996 emergency 
room visit, however, the Veteran's blood pressure reading was 
significantly elevated at 167/103.  

In a clinical note dated later in July 2003, the Veteran 
stated that he had not previously been prescribed any 
medication for hypertension, and could recall only one 
episode of elevated blood pressure, years prior, which he 
attributed to "stress." Since his visit to the emergency 
department, he had been keeping a blood pressure record, and 
reported that his values ranged from 126-167 systolic and 77-
103 diastolic.  The diagnosis was borderline hypertension 
"most likely due to chronic pain and anxiety."  The Veteran 
has been treated for hypertension since that time; however, 
none of his clinicians have related the disorder to his 
service, nor has the Veteran provided lay evidence of a 
continuity of symptomatology since service.

On review, the Board finds that service connection on a 
direct basis for hypertension is not warranted.  With the 
exception of the February 1991 episode of elevated blood 
pressure, which was attributed to vasovagal episode, all of 
the Veteran's in-service blood pressure readings were normal.  
The basis for the June 1988 notation of a "history of high 
blood pressure" is unclear, since all of the Veteran's blood 
pressure readings prior to that date were normal.  
The Veteran denied a history of high blood pressure during 
his November 1990 separation examination, and his blood 
pressure was normal upon evaluation.  In fact, all of the 
Veteran's post-service blood pressure readings were normal 
until July 1996, 5 years after his discharge from active 
service.  His hypertension was attributed to chronic pain and 
anxiety.  The clinician did not state whether or not a 
service-connected disability played a role in the development 
of the Veteran's hypertension.  

Although there was a single finding of high blood pressure 2 
months prior to the Veteran's retirement, it was attributed 
to vasovagal episode, not to hypertension.  The single 
finding does not appear to indicate the development of a 
chronic cardiovascular disorder, particularly when all of the 
Veteran's blood pressure readings subsequent to that date 
were normal until July 1996.  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service and post-service treatment records, the 
Board finds that the negative evidence is more persuasive and 
of greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's hypertension is directly related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating for Loss of Teeth

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).   In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

38 C.F.R. § 4.150, Diagnostic Code 9913 establishes a 
disability evaluation for tooth loss due to loss of substance 
of the body of the maxilla or mandible without loss of 
continuity.  Where the lost masticatory surface cannot be 
restored by a suitable prosthesis, a maximum 40 percent 
disability rating is warranted for the loss of all teeth, a 
30 percent rating for the loss of all upper teeth or all 
lower teeth, a 20 percent rating for the loss of all upper 
and lower posterior or upper and lower anterior teeth, a 10 
percent rating for the loss of all upper anterior or lower 
anterior teeth, or a 10 percent rating for the loss of all 
upper and lower teeth on one side.  A noncompensable rating 
is assigned where the loss of masticatory surface can be 
restored by suitable prosthesis.  These ratings apply to bone 
loss through trauma or disease, such as osteomyelitis, and 
not to the loss of the alveolar process as a result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 
9913.

The record reflects that teeth numbers 1, 2, 14, 15, 17, 18, 
31, and 32 were removed while the Veteran was on active duty 
in August 1986, in preparation for radiation treatment of the 
Veteran's squamous cell carcinoma of the tongue.  Service 
connection for the loss of these teeth was granted by rating 
decision dated December 1992, and a noncompensable evaluation 
was assigned.

The Veteran filed the claim presently on appeal in July 2004.  
VA clinical notes show that the Veteran has kept regular 
appointments for the cleaning and observation of his teeth.  
None of the dentists who have treated the Veteran have noted 
a loss of mastication due to his missing teeth. 

The Veteran received a VA dental examination in December 
2005.  The examiner noted that the Veteran "has adequate 
teeth for mastication" despite missing teeth numbers 1, 2, 
14, 15, 17, 18, 31, and 32.  There was "no indication for 
posterior replacements, as he has been irradiated in the 
past."  The Veteran stated that he had no problems chewing 
or masticating; thus, no prostheses had been provided.

Upon review, the Board finds that the degree of disability 
associated with the Veteran's loss of teeth numbers 1, 2, 14, 
15, 17, 18, 31, and 32 does not support the assignment of a 
compensable disability evaluation.  The rating criteria under 
Diagnostic Code 9913 are very specific and mandate that a 
compensable evaluation is warranted only when there is a 
certain degree of tooth loss.  It is conceded that teeth 
numbers 1, 2, 14, 15, 17, 18, 31, and 32 were removed during 
the Veteran's active military service.  However, the evidence 
clearly reflects that his service-connected dental disability 
does not meet the minimum schedular requirements for a 10 
percent disability evaluation, as there is no showing that he 
has had loss of all upper anterior or posterior teeth, or the 
loss of all upper and lower teeth on one side, since the 
grant of service connection.  As such a basis for a 
compensable rating is not demonstrated under the applicable 
schedular criteria, the Veteran's claim must be denied.   See 
38 C.F.R. § 3.150, Diagnostic Code 9913.  The Board notes 
that there are no other applicable Diagnostic Codes under 
which the Veteran's loss of teeth could be rated.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The 
evidence of record does not demonstrate that the Veteran's 
service-connected loss of teeth numbers 1, 2, 14, 15, 17, 18, 
31, and 32 presents an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

In Hart v. Mansfield, 21 Vet. App. 505 (2007)), the Court of 
Appeals for Veterans Claims (Court) held that where a lengthy 
adjudication of an increased rating claim may have resulted 
in an increase in severity of the service-connected disorder 
during the pendency of the claim, staged ratings should be 
considered.  Although the present claim has been pending for 
several years, the record contains no evidence of an increase 
in severity of the Veteran's loss of teeth with resection 
since the filing of his claim.  The weight of the credible 
evidence demonstrates that the manifestations of the 
veteran's service-connected loss of teeth have not warranted 
a compensable rating during this period.

For the foregoing reasons, the Board concludes that the 
Veteran's service-connected loss of teeth does not warrant a 
compensable rating. 38 C.F.R. §§ 4.3, 4.7, 4.150, Diagnostic 
Codes 9905, 9913.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, the 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved in this instance. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).





ORDER

Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides, is denied. 

Entitlement to a compensable rating for loss of teeth numbers 
1, 2, 14, 15, 17, 18, 31, and 32, is denied.



REMAND

In October 2003, the Veteran reported pain on the side of the 
face with headache, radiating to the left upper extremity.  A 
history of cancer and radiation treatment was noted.  The VA 
physician wrote in his notes that that the Veteran's clinical 
examination was "consistent with ... post radiation pain."  
The Veteran has continued to report paresthesias in the neck 
and left upper extremity since that time; however, the most 
recent VA examination report, dated in April 2005, addressed 
only the Veteran's reports of dysphagia, and did not 
adequately discuss the reports of neurological deficit in the 
neck and left upper extremity.  The examiner also attributed 
the Veteran's dysphagia to an esophageal disorder, but did 
not offer a rationale for this conclusion.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   
Thus, a new VA examination should be scheduled upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination to ascertain the 
etiology of any neurological deficit in 
the neck and left upper extremity, as well 
as any dysphagia that may be present.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review prior to the examination.  The 
examiner should specify nerves affected 
and their degree of paralysis should be 
specified.  

For any neurological deficit exhibited, 
including dysphagia, the examiner should 
provide an opinion as to whether it at 
least as likely as not (i.e., is there at 
least a 50 percent probability) was due to 
or aggravated by radiation or other 
residuals of treatment for squamous cell 
carcinoma.  A detailed rationale should be 
provided for any opinion offered.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter \the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


